PEPCO HOLDINGS, INC. (a Delaware corporation) 14,000,000 Shares of Common Stock PURCHASE AGREEMENT Dated:November 5, 2008 Table of Contents Page SECTION 1. Representations and Warranties 3 (a) Representations and Warranties ofthe Company 3 (i) Compliance with Securities Law Requirements 3 (ii) Incorporated Documents 5 (iii Independent Accountants 5 (iv) Financial Statements 5 (v) No Material Adverse Change in Business 5 (vi) Good Standing of the Company 6 (vii) Subsidiaries of the Company 6 (viii) Capitalization 6 (ix) Authorization of this Agreement 6 (x) Authorization and Description of Securities 6 (xi) Absence of Defaults and Conflicts 7 (xii) Absence of Labor Disputes 7 (xiii) Absence of Proceedings 7 (xiv) Absence of Further Requirements 8 (xv) Possession of Licenses and Permits 8 (xvi) Title to Property 8 (xvii) Leases 8 (xviii) Investment Company Act 8 (xix) Environmental Laws 8 (xx) Internal Controls 9 (xxi) Compliance with Sarbanes Oxley 10 (b) Officer’s Certificates 10 SECTION 2. Sale and Delivery to Underwriters; Closing; Covenants of the Underwriters 10 (a) Initial Securities 10 (b) Option Securities 10 (c) Payment 11 (d) Denominations; Registration 11 (e) Delivery of Global Securities 11 (f) Notice of Completion 11 (g) Use of Free Writing Prospectuses 11 SECTION 3. Covenants of the Company 12 (a) Preparation and Filing of the Prospectus 12 (b) Review of Amendments and Supplements 12 (c) Free Writing Prospectuses 12 (d) Notification of Commission Comments and Orders, Etc. 12 (e) Delivery of Registration Statements 12 (f) Delivery of Prospectuses 12 (g) Continued Compliance with Securities Laws 13 (h) Blue Sky Qualifications 13 (i) Rule 158 14 (j) Filing Fees 14 i (k) Use of Proceeds 14 (l) Listing 14 (m) Restriction on Sale of Securities 14 SECTION 4. Payment of Expenses 14 (a) Expenses Payable by the Company 14 (b) Expenses Payable by the Underwriters 15 (c) Expenses Upon Termination 15 SECTION 5. Conditions of Underwriters’ Obligations; Termination of Agreement 15 (a) Conditions 15 (i) No Stop Order; Commission Filings 15 (ii) Opinions of Counsel for Company 15 (iii Opinion of Counsel for the Underwriters 15 (iv) No Material Adverse Change; Officers’ Certificate 16 (v) Accountant’s Comfort Letter 16 (vi) Bring-down Comfort Letter 16 (vii) Approval of Listing 16 (viii) Lock-up Agreements 16 (ix) Conditions to Purchase of Option Securities 16 (x) Additional Documents 17 (b) Termination of Agreement 17 SECTION 6. Indemnification 17 (a) Indemnification of Underwriters 17 (b) Indemnification of Company, Directors and Officers 18 (c) Actions against Parties; Notification 18 SECTION 7. Contribution 19 SECTION 8. Representations, Warranties and Agreements to Survive 20 SECTION 9. Termination of Agreement 20 (a) Termination; General 20 (b) Liabilities 20 SECTION 10. Default by One or More of the Underwriters 20 SECTION 11. Notices 21 SECTION 12. Parties in Interest 21 SECTION 13. No Advisory or Fiduciary Relationship 22 SECTION 14. Governing Law and Time 22 SECTION 15. Counterparts 22 SECTION 16. Entire Agreement 22 SECTION 17. Effects of Headings 22 ii SCHEDULES Schedule A- List of Underwriters Sch A-1 Schedule B- Issuer Free Writing Prospectuses Sch B-1 Schedule C- List of Designated Subsidiaries Sch C-1 Schedule D- List of Persons to Execute Lock-Up Agreements Sch D-1 EXHIBITS Exhibit A- Form of Opinion of Kirk J. Emge, Esq A-1 Exhibit B- Form of Opinion of Covington & Burling LLP B-1 Exhibit C- Form of Lock-Up Agreement C-1 iii PEPCO HOLDINGS, INC. (a
